Citation Nr: 1241875	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of TIDU entitlement has been raised during the pendency of the appellant's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Accordingly, the issue of entitlement to a TDIU has been included in the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant is currently service-connected for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.  The appellant's lumbar spine disability was evaluated at a VA examination in September 2009.  The VA examiner noted that the appellant put very little effort in motor testing and at times would not move at all until the VA examiner prompted her about her ability to transfer and ambulate independently.  The VA examiner stated that the effort was then slightly better but still, the exam was difficult to assess due to poor effort.  The appellant's representative has requested that the appellant be seen for a new VA examination.  Since the September 2009 VA examination, the appellant has been service-connected for fibromyalgia.  The evidence added to the claims file since the September 2009 VA examination includes a letter from a VA physician, C. L., in which she stated that the appellant had ongoing pain from fibromyalgia, back pain, neck pain, and chronic widespread pain syndrome.  The appellant's widespread symptoms of pain likely affected the results of the September 2009 VA examination.  Moreover, the medical evidence of record also does not distinguish between symptoms caused by the appellant's service-connected degenerative disc disease of the lumbar spine and fibromyalgia.  The Board is precluded from differentiating between symptomatology attributed to two disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Such questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Under these circumstances, the evidence of record is insufficient, and the Board finds that an appropriate VA examination and etiological opinion, with findings responsive to the Mittleider question (noted above), is needed to fairly decide the merits of the appellant's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).

The Board further finds that the September 2009 VA examination was inadequate.  The VA examiner noted that the appellant had urinary incontinence.  In response to the question, "is etiology of these symptoms unrelated to claimed disability," the VA examiner stated "no."  The statement indicates that the appellant's urinary incontinence may be related to her service-connected degenerative disc disease of the lumbar spine, but the statement is unclear and the VA examiner provided no rationale for the opinion.  On remand, the VA examiner should clarify whether the appellant has urinary incontinence that is related to her service-connected lumbar spine disability.   

At the June 2012 hearing, the appellant stated that she has received treatment from VA medical facilities in Manchester, New Hampshire, White River Junction, Vermont, and Boston, Massachusetts.  (June 2012 Hearing Transcript (Tr.) at 6)  She stated that she received medical care for numbness in her leg at White River Junction where a VA physician told her there was something pinching her back.  (Tr. at 7)  The appellant stated that the treatment took place in May through July of 2011.  The appellant's VA treatment records from that period of time have not been associated with the claims file.  The VA treatment records in the claims file only date to July 2010.  Consequently, the Board requests the appellant's complete VA treatment records from July 2010 to present, including records from White River Junction, Vermont, Manchester, New Hampshire, and Boston, Massachusetts.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the June 2010 letter from C.L. reflects that the appellant stated that she was unable to work at that time secondary to the pain.  The note indicated the appellant had ongoing pain from fibromyalgia, back pain, neck pain, and chronic widespread pain syndrome.  As the appellant is service-connected for back pain and fibromyalgia, the issue of entitlement to a TDIU has been raised by the record.  As the issue has not been adjudicated by the agency of original jurisdiction (AOJ), it must be remanded for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of the evidence and information necessary to substantiate a claim for TDIU.

2.  Obtain all of the appellant's VA treatment records from July 2010 to present, including records from White River Junction, Vermont, from May through July 2011, and VA treatment records from Manchester, New Hampshire, and Boston, Massachusetts.  If no records are available, the claims folder must indicate this fact.

3.  After the records have been associated with the claims file, schedule the appellant for a VA examination to determine the current nature and severity of her service-connected degenerative disc disease of the lumbar spine.

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including radiological testing, should be conducted.  

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether the appellant's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses her low back repeatedly over a period of time.  

To the extent possible, the VA examiner should distinguish the appellant's degenerative disc disease of the lumbar spine symptoms from symptoms caused by her service-connected fibromyalgia.  If the symptoms cannot be distinguished, the VA examiner should explain why.  

The VA examiner should also address any associated objective neurological abnormalities, including bladder impairment and/or radiculopathy.  

The VA examiner should provide an opinion as to whether the appellant has urinary incontinence that is at least as likely as not (likelihood of at least 50 percent) related to her degenerative disc disease of the lumbar spine.

A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claims, to include denial.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


